CASANUEVA, Judge.
Bobby L. Arrington challenges the order of the trial court denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm.
In his motion Arrington alleges that the written sentence in count two of circuit court case number 93-3230 fails to comport to the trial court’s oral pronouncement. Specifically, Arrington alleges that the written sentence indicates that he was sentenced to prison as a habitual offender, whereas the transcript of the sentencing hearing reflects that the trial court did not sentence him as a habitual offender. This claim is cognizable in a rule 3.800(a) motion. See Brooks v. State, 768 So.2d 513 (Fla. 2d DCA 2000). However, upon review of the transcript of the sentencing hearing, we conclude that the trial court orally sentenced Arrington as a habitual offender in count two, and we affirm the trial court’s denial of this claim. However, with regard to the sentence in count three, the trial court did not orally sentence Ar-rington as a habitual offender, and we remand to the trial court to amend the written sentence in that count to reflect a nonhabitual offender designation.
Affirmed and remanded for further proceedings.
SALCINES and STRINGER, JJ., Concur.